DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-5, in the reply filed on April 13, 2022 is acknowledged.
Claims 4 and 5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 3A-3C for the claim limitations of "forming the doped ferroelectric layer comprises: performing at least one of an ion implantation process, a thermal diffusion process or a plasma doping process to dope the plurality of dopant into the ferroelectric layer after the ferroelectric layer is deposited", as recited in claim 4, and this feature is found on unelected embodiment of Figs. 3D-3G.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 1) A colon (:) should be inserted after "comprising" (claim 1, line 1); 2) Inconsistent terminology. Adding "doped" before "ferroelectric" (claim 3, line 6) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "an in-situ doping process", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "an in-situ doping process", as recited in claim 2.
The claimed limitation of "the in-situ doping process", as recited in claim 3, line 5, is unclear as to which in-situ doping process applicant refers: "an in-situ doping process", as recited in claims 1 and/or 2, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boescke et al. (2009/0057737).
As for claim 1, Boescke et al. show in Figs. 5A-5D and related text a method of forming a ferroelectric memory cell, comprising 
forming a first electrode 20 (Fig. 5A; [0040], lines 11-15); 
forming a doped ferroelectric layer 9/10 in contact with the first electrode, the doped ferroelectric layer comprising (i) oxygen and one or more ferroelectric metals, and (ii) a plurality of dopants comprising at least one dopant from one of Group II elements, Group III elements, or Lanthanide elements, the plurality of dopants being different from the one or more ferroelectric metals ([0041], [0045], [0055]); and 
forming a second electrode 30 in contact with the doped ferroelectric layer (Figs. 5C-5D).

As for claim 2, Boescke et al. show forming the doped ferroelectric layer comprises at least one of an in-situ doping process, an ion implantation process, a thermal diffusion process, or a plasma doping process ([0043], lines 4-9).

As for claim 3, Boescke et al. show forming the doped ferroelectric layer comprises performing an in-situ doping process in at least one of a chemical vapor deposition (CVD) process, a pulsed laser deposition (PLD) process, an atomic layered deposition (ALD) process, a sol-gel process, a metal-organic chemical vapor deposition (MOCVD) process, or a chemical solution deposition (CSD) process, the in-situ doping process being performed in-situ in a same process chamber where the ferroelectric layer is formed ([0043], lines 8-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEIYA LI/Primary Examiner, Art Unit 2811